Exhibit 10(25)
 
RULES
 
UK SHARE SAVINGS SCHEME
 
1.   DEFINITIONS
 
In these Rules
 
(A)
 
The following words and expressions shall have the following meanings:-

 
“Act” means the Income and Corporation Taxes Act 1988.
 
“Adoption Date” means the date on which the Scheme is approved by the Inland
Revenue under Schedule 9 of the Act after being adopted by the Company.
 
“Associated Company” shall have the meaning given to it by sub-paragraph 187(2)
of the Act for the purposes of paragraph 23 of Schedule 9 of that Act.
 
“Auditors” means the Auditors of the Company for the time being and from time to
time.
 
“Board of Directors” means the Board of Directors of the Company or a duly
authorised committee thereof.
 
“Bonus Date” means the third, fifth or seventh anniversary of the starting date
of the Savings Contract selected by the Eligible Employee in his application for
an Option (as postponed by reason of any failure to pay a contribution on or
before its due date).
 
“Committee means the Compensation and Employee Benefits Committee of the Board
of Directors or a duly authorised committee thereof.
 
“Company” means Sara Lee Corporation.
 
“Control” shall have the meaning given thereto by Section 840 of the Act.
 
“Date of Grant” means the date on which an Option is granted or is to be granted
under Rule 2.
 
“Eligible Employee” means a person who is a director or employee of a company or
companies within the Group and who:
 

 
(i)
 
at the relevant Invitation Date either

 

 
(a)
 
has been a director or employee of a company or companies within the Group for a
continuous period of three (modified in 1998) months or more, and is chargeable
to tax in respect of his office or employment under Case 1 of Schedule E; or

 

 
(b)
 
is designated by the Committee as an Eligible Employee; and



1



--------------------------------------------------------------------------------

 

 
(ii)
 
has agreed to enter into a Savings Contract in accordance with these Rules; and

 

 
(iii)  
 
is not ineligible to participate in the Scheme by virtue of the provisions of
paragraph 8 of Schedule 9 to the Act.

 
“Exercise Price” means the price per Share payable on the exercise of an Option
as determined under paragraph 3(A).
 
“Group” means the Company and such of the companies under the Control of the
Company as are incorporated in any part of the United Kingdom and are nominated
from time to time by the Committee as participating companies for the purposes
of the Scheme.
 
“Invitation Date” means the date on which the Committee invites Eligible
Employees to apply for a grant of Options.
 
“Option” means a right to acquire Shares to be granted in accordance with these
Rules or which have been so granted and are still subsisting.
 
“Participant” means any person who has been granted an Option under the Scheme.
Reference to a Participant shall include, where the context so admits or
requires, his personal representatives.
 
“Savings Body” means the Department for National Savings and any building
society or institution authorised under the Banking Act 1987 with which a
Savings Contract can be made.
 
“Savings Contract” means a contract under a certified contractual savings scheme
(within the meaning of section 326 of the Act) which is entered into with a
Savings Body nominated by the Committee and has been approved for the purposes
of Schedule 9 to the Act by the Board of Inland Revenue.
 
“Scheme” means the Sara Lee Corporation UK Share Savings Scheme as constituted
in accordance with these Rules with and subject to any amendments effected in
accordance with these Rules.
 
“Secretary” means the Secretary of the Company for the time being and from time
to time.
 
“Shares” means fully paid common shares with a par value of $1.33 1/3 each in
the capital of the Company which comply with the conditions of paragraphs 10 to
14 of Schedule 9 to the Act.
 
“Specified Age” means the common retirement age for men and women of 65 or
whatever age may be notified to the Inland Revenue by the Committee from time to
time.
 
“Total Savings” means the sum of the periodic contributions to be made under the
Savings Contract and the bonus payable after the Bonus Date.
 
(B)
 
Where the context so admits or requires words importing the singular shall
include the plural and vice versa and words importing the masculine shall
include the feminine.



2



--------------------------------------------------------------------------------

 
(C)
 
Any reference to a statutory provision shall be deemed to include that provision
as the same may from time to time be amended or re-enacted.

 
2.   GRANT OF OPTIONS
 
(A)
 
Following the Adoption Date the Committee may invite all persons who may become
Eligible Employees by the relevant Date of Grant to apply for a grant of
Options. Any such applications must comply with and will be subject to Rule 4
and must be made on or before a closing date specified by the Committee such
closing date being not less than fourteen days and not more than twenty-eight
days after the relevant Invitation Date. Options will be granted (to those
Eligible Employees who have applied hereunder and who are still in the service
of the Group at the relevant Date of Grant) within twenty-nine days after the
relevant Invitation Date provided that where the provisions of paragraph 4(C)
are brought into operation Options may be granted not later than forty-one days
after the relevant Invitation Date.

 
(B)
 
No monetary payment to the Company shall be required from a Participant on the
grant of an Option.

 
(C)
 
The Committee shall, in accordance with Rules 3 and 4, determine the number of
Shares in respect of which an Option is granted to each applicant and shall
effect such grant by a recommendation to the Board of Directors who shall effect
the granting of such Options.

 
(D)
 
The grant of an Option hereunder shall be evidenced by a statement issued to
each Participant specifying the Date of Grant, the number of Shares over which
the Option is granted and the Exercise Price thereof.

 
3.   EXERCISE PRICE AND VARIATIONS IN SHARE CAPITAL
 
(A)
 
The Exercise Price shall be such amount as the Committee may determine being not
less than the nominal value of a Share or, if greater, eighty five per cent of
the middle market quotation of a Share as derived from The New York Stock
Exchange or The London Stock Exchange on the business day immediately preceding
the relevant Invitation Date.

 
(B)
 
In the event of any variation after the Adoption Date of the number of Shares in
issue, in consequence of a capitalisation or rights issue, subdivision,
consolidation or reduction of share capital the number of Shares comprised in an
Option and/or the Exercise Price thereof shall be adjusted by the Committee in
such manner and with effect from such date as they may determine to be
appropriate (not excluding retrospective adjustments where such variation occurs
after the date of exercise of an Option but the record date relating to such
variation precedes such date of exercise) provided that the Auditors shall have
certified in writing that such adjustments are in their opinion fair and
reasonable and the Board of Inland Revenue have approved the adjustment. Any
such adjustments shall be made on the basis that the total Exercise Price
originally payable by a Participant on full exercise of his Option shall as
nearly as practicable remain unchanged and that the Exercise Price shall not in
any event be less than the nominal value of a Share.

 
(C)
 
Unless otherwise agreed with the Inland Revenue, the United States dollar
exchange rate for pounds sterling for the purposes of calculating the Exercise
Price shall be the noon buying rate in the City of London on the business day
immediately preceding the relevant Invitation Date.



3



--------------------------------------------------------------------------------

 
4.   APPLICATION FOR OPTIONS
 
(A)
 
Application for Options under the Scheme shall be made in such form as the
Committee may require and shall be accompanied by the application form for a
Savings Contract which has been signed by the applicant and duly completed save
the amount of the monthly payments to be made shall have been left blank.
Subject to the limits set out in paragraph (D) of this Rule such application
shall also specify the amount the applicant wishes to save each month under the
Savings Contract and shall authorise the company in the Group by which such
employee is from time to time employed to deduct such amount (or such lesser
amount as is appropriate to the reduced amount determined in accordance with
paragraph (C) of this Rule) from his pay.

 
(B)
 
The amount for which Shares may be acquired under any Option shall be as nearly
as possible (without involving fractions of a Share) equal to but shall not
exceed the Total Savings (as reduced pursuant to paragraph (C) of this Rule
where appropriate) of the Participant under the Savings Contract entered into by
him in connection with the grant of that Option.

 
(C)
 
In the event that following any invitation pursuant to paragraph 2(A) the
Committee receives valid applications which would (but for the provisions of
this paragraph) result in the grant of Options over a greater number of Shares
than would, in the opinion of the Committee, prevent reasonable participation in
the Scheme by Eligible Employees at subsequent Invitation Dates, the Committee
shall scale down pro rata the monthly contribution in excess of the minimum
monthly contribution (specified in paragraph (D) below) for which applications
have been made and advise applicants accordingly, provided that in the event of
there being insufficient shares to cover the minimum monthly contribution
(specified in paragraph (D) below) of applications, Options based on such
minimum monthly contribution will be granted to those applicants who are
selected by lot the arrangements for which shall be made by the Committee.

 
(D)
 
The minimum monthly contribution payable under a Savings Contract by a
Participant shall be £5. The aggregate of any Participant’s monthly
contributions under Savings Contracts shall not exceed the limit stated in
paragraph 24(2) of Schedule 9 to the Act.

 
5.   EXERCISE OF OPTION
 
(A)
 
It is a condition of the exercise of an Option under the Scheme that the Shares
acquired on such exercise shall be paid for with monies not exceeding the amount
of repayments made to the Participant under the Savings Contract entered into by
him in connection with the grant of Option concerned (for this purpose
repayments shall include any bonus or interest received).

 
(B)
 
No Option may be exercised by a Participant who is excluded by paragraph 8 of
Schedule 9 to the Act (and nor may the personal representative of the
Participant exercise any such Option if the Participant was so prevented at the
date of his death). Subject thereto Options may be exercised only within the
following periods:-

 

 
(i)
 
Exercise following the Bonus Date

 
the period of six months following the Bonus Date under the relevant Savings
Contract;
 

 
(ii)
 
Exercise on ceasing employment due to injury, disability, redundancy or
retirement

 



4



--------------------------------------------------------------------------------

if at a time when an Option granted to him is still subsisting a Participant
ceases to hold the office or employment by virtue of which he is eligible to
participate in the Scheme by reason of injury, disability or redundancy (within
the meaning of the Employment Protection (Consolidation) Act 1978 and providing
that the first deduction under the relevant Savings Contract has been made to
the Savings Body) or retirement on reaching the Specified Age or any other age
at which he is bound to retire in accordance with the terms of his contract of
employment, the period of six months following such cessation but not later than
six months after the Bonus Date of the relevant Savings Contract;
 

 
(iii)
 
 Exercise on reaching retirement

 
where a Participant continues to hold the office or employment by virtue of
which he is eligible to participate in the Scheme after the date on which he
reaches the Specified Age, the period of six months following attainment of such
age but not later than six months after the Bonus Date of the relevant Savings
Contract;
 

 
(iv)
 
Exercise on leaving three years after Date of Grant

 
where a participant ceases to hold the office or employment by virtue of which
he is eligible to participate in the Scheme no earlier than three years after
the Date of Grant of the relevant Option, the period of six months following
such cessation but not later than six months after the Bonus Date of the
relevant Savings Contract;
 

 
(v)
 
Exercise on death

 
if at a time when an Option granted to him is still subsisting a Participant
dies prior to the Bonus Date of the relevant Savings Contract, the period of
twelve months after the date of his death or if he dies within six months after
the said Bonus Date the period of twelve months after the said Bonus Date;
 

 
(vi)
 
Exercise on sale of group company or business

 
if a Participant ceases to hold the office or employment by virtue of which he
is eligible to participate in the Scheme by reason only that:—
 

 
(a)
 
that office or employment is in a Group company of which the Company ceases to
have Control; or

 
that office or employment relates to a business or part of a business which is
transferred to a person who is neither an Associated Company of the Company nor
a company of which the Company has Control, the period of six months following
such cessation but not later than six months after the Bonus Date of the
relevant Savings Contract;
 

 
(vii)   Exercise
 
on change in Control

 
in the circumstances set out in, and the periods specified in, Rule 7.
 



5



--------------------------------------------------------------------------------

 
(C)
 
No Participant shall be treated for the purposes of sub-paragraphs (B)(ii),
(B)(vi), above and 6(A)(i) below as ceasing to hold the office or employment by
virtue of which he is eligible to participate in the Scheme until he ceases to
hold any office or employment in the Company or any Associated Company of the
Company or any company of which the Company has Control.

 
(D)
 
Save as provided in sub-paragraph (B)(v) above, no Option shall be exercisable
more than six months after the Bonus Date under the relevant Savings Contract.

 
(E)
 
Save as provided in sub-paragraphs (B)(ii), (B)(iv), (B)(v) and (B)(vi) above no
Option shall be exercised by a Participant unless he is at that time a director
or employee of the Group.

 
(F)
 
An Option shall be exercisable in whole or in part during the periods referred
to in paragraph (B) of this Rule by the Participant delivering to such office of
the Company as the Committee may determine a written notice in such form as the
Committee may from time to time determine specifying the number of Shares in
respect of which the Option is exercised. With such notice the Participant shall
deliver to the Secretary a remittance for the total Exercise Price for the
number of Shares in respect of which the Option is exercised such remittance not
exceeding the repayments referred to in paragraph (A) of this Rule. Subject to
paragraph 7(C) the date of receipt by the Secretary as aforesaid of such notice
together with such remittance shall be the date upon which the Option is deemed
to be exercised.

 
(G)
 
If upon any exercise of an Option the remittance referred to in paragraph (F) of
this Rule is less than the amount required to pay for all the Shares in respect
of which the Option is exercisable in accordance with paragraph (A) of this
Rule, the Option shall be deemed to have been exercised in respect of such whole
number of Shares as may be acquired with the amount of the remittance and the
Option to the extent not so deemed to be exercised shall immediately lapse.

 
6.
 
  LAPSE OF OPTION

 
(A)
 
An Option shall immediately lapse and cease to be exercisable:

 

 
(i)
 
upon the Participant ceasing to hold the office or employment by virtue of which
he is eligible to participate in the Scheme (within the meaning of Paragraph
5(C) above) in any circumstances other than those described in sub-paragraphs
5(B)(ii), 5(B)(iv), 5(B)(v) and 5(B)(vi);

 

 
(ii)
 
upon the expiration of any of the periods referred to in paragraph 5(B) (except
that referred to in sub-paragraph 5(B)(iii));

 

 
(iii)
 
as provided in paragraph 5(G);

 

 
(iv)
 
as provided in Rule 7;

 

 
(v)
 
upon the Participant

 

 
(a)
 
making a written application to the nominated Savings Body for repayment under
the related Savings Contract; or

 

 
(b)
 
giving notice to the nominated Savings Body that he intends to stop paying
contributions under the related Savings Contract; or

 



6



--------------------------------------------------------------------------------

 

 
(c)
 
failing to pay a monthly contribution under the related Savings Contract on or
before the due date on seven occasions,

 
in each case before the earliest date on which the Option becomes exercisable
under paragraph 5(B).
 
(B)
 
A Participant may at any time prior to the exercise thereof renounce an Option
(in whole but not in part) by serving notice in writing on the Committee of such
intention. The renunciation shall be effective from the date of receipt of such
notice by the Committee, upon which date the relevant Option shall immediately
lapse.

 
(C)
 
It shall be a condition of the Scheme that a Participant shall not be entitled
to any compensation in the event of cessation, lapse or alteration of any rights
under the Scheme or under any Option granted pursuant thereto. No provisions of
the Scheme shall form part of any contract of employment between any company
comprised within the Group and a Participant.

 
(D)
 
Nothing in this Scheme or in any instrument executed pursuant hereto shall
confer upon any person any right to continue in the employ of the Group, or
shall affect the right of any company within the Group to terminate the
employment of any person without liability at any time with or without cause, or
shall impose upon the Company or any company Controlled by the Company, the
Board or their respective agents and employees any liability for any forfeiture
or termination of Options which may result if that employee’s employment is so
terminated.

 
7.
 
  TAKEOVER, ETC

 
(A)
 
If any person obtains Control of the Company as a result of making either:

 

 
(i)
 
a general offer to acquire the whole of the issued common share capital of the
Company (excluding any such share capital already owned or controlled by that
person) which is made on a condition such that if it is satisfied the person
making the offer will have Control of the Company, or

 

 
(ii)
 
a general offer to acquire all the Shares (excluding any Shares already owned or
controlled by that person)

 
any Option held by a Participant may be exercised in whole or in part subject to
and in accordance with Rule 5 or may be released subject to paragraph (D) below
within six months of the time when the person making the offer has obtained
Control of the Company and any condition subject to which the offer is made has
been satisfied.
 
If an Option is not so exercised or released the Option shall lapse subject
always to paragraph (B) below. For the purposes of this paragraph, other than
paragraph (D), a person shall be deemed to have obtained Control of the Company
if he and others acting in concert with him have together obtained Control of
it.
 
(B)
 
If:





7



--------------------------------------------------------------------------------

 

 
(i)
 
any person (other than the Company, any trustee or other fiduciary holding
securities of the Company under an employee benefit plan established by the
Company or any company owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their holdings of “voting
shares” in the capital of the Company (shares which carry the right to vote on
all matters submitted to the Company’s shareholders generally)) is or becomes,
without the prior consent of a majority of the directors of the Company, who are
“continuing Directors” (being members of the Board on the date of the adoption
of the Scheme or persons who subsequently become members of the Board, all of
whom were nominated for election or whose election to the Board was recommended
or approved by a majority of the continuing Directors) the beneficial owner,
directly or indirectly of, voting shares representing more than twenty percent
of the combined voting power of all the securities of the Company then in issue;
or

 

 
(ii)
 
the shareholders of the Company approve a definitive agreement or plan to:-

 

 
(a)
 
merge or consolidate the Company with or into another company (other than a
merger or consolidation which would result in the voting shares of the Company
in issue immediately prior thereto continuing to represent (either by remaining
in issue or by being converted into voting securities of the surviving entity)
more than fifty percent of the combined voting power of the voting shares of the
Company or such surviving entity in issue immediately after such merger or
consolidation); or

 

 
(b)
 
sell or otherwise dispose of, all or substantially all of the Company’s property
and assets,

 
then Options may be exercised in whole or in part, subject to and in accordance
with Rule 5, within six months of the date of;
 

 
(aa)
 
any person becoming the beneficial owner of the Company’s shares within the
terms of (i) above; or

 

 
(bb)
 
the Company approving a definitive plan or agreement within the terms of (ii)
above,

 
and if not so exercised shall then lapse.
 
(C)
 


 

 
(i)
 
If a definitive agreement or plan is approved for the voluntary winding-up of
the Company, each Participant may forthwith and until the expiry of the period
of sixty days after the passing of the resolution exercise his Option and at the
end of that period all Options shall lapse to the extent unexercised.

 

 
(ii)
 
Where a Participant exercises his Option in accordance with (i) above he shall
be entitled to share in the assets of the Company with existing holders of
Shares in the same manner as he would have been entitled had the Shares been
registered in his name before the resolution was passed.



8



--------------------------------------------------------------------------------

 
(D)
 
Options may be released from the rights under the existing Option (‘Old Option’)
in whole or in part in consideration of the grant of a new option (‘New Option’)
issued by a company (‘the Acquiring Company’) who obtains Control of the Company
under paragraph (A) above within the Appropriate Period as defined in paragraph
15 (2) of Schedule 9 to the Act providing that the Company shall seek the
agreement of the Acquiring Company and such agreement is obtained and that the
New Option satisfies the following conditions:-

 

 
(i)
 
the shares in the Acquiring Company or a company which controls the Acquiring
Company satisfy the conditions specified in paragraphs 10 to 14 inclusive of
Schedule 9 of the Act;

 

 
(ii)
 
it is a right to acquire such number of Shares as has on acquisition of the New
Option an aggregate market value equal to the Shares subject to the Old Option
on its disposal;

 

 
(iii)
 
it has an Exercise Price per Share such that the aggregate price payable on
exercise equals the aggregate price payable for the Old Option; and

 

 
(iv)
 
it is otherwise identical in terms to the Old Option.

 
The New Option shall, for all other purposes of this Scheme be treated as having
been acquired at the same time as the Old Option for which it is substituted.
With effect from the release, references in Rules 5, 7, 8, 9, 10 and 11 to the
Company and to Shares shall where appropriate also refer to the Acquiring
Company or, as the case may be, the other company in respect of whose shares the
New Option is granted and the shares of the Acquiring Company.
 
8.
 
 ALLOTMENT AND LISTING

 
(A)
 
Subject to receipt of the appropriate remittance and to paragraph (B) below
Shares will be issued or transferred to the Participants pursuant to the
exercise of an Option, Shares to be issued will be allotted and issued not later
than thirty days after the date of exercise of the Option. Such Shares will not
rank for dividends paid by reference to a record date falling before the date of
such exercise but otherwise will rank pari passu in all respects and form one
uniform class with the Shares in issue on the date of exercise.

 
(B)
 
Any allotment and issue of Shares hereunder shall be subject to such consents
(if any) of the authorities (whether of the United Kingdom or elsewhere) as may
from time to time be required and it shall be the responsibility of the Company
to obtain or to advise the Participant to obtain such consents.

 
9.
 
 NON-TRANSFERABILITY, ETC

 
(A)
 
Neither Options nor rights under Options may be transferred by a Participant to
any other person.

 
(B)
 
The Company shall maintain in being and available for issue sufficient unissued
Shares to satisfy all rights to subscribe for Shares from time to time
subsisting under Options granted pursuant to the Scheme, taking account of any
other obligations of the Company to allot and issue unissued Shares.

 



9



--------------------------------------------------------------------------------

 
(C)
 
The Company shall bear the costs of establishing and administering the Scheme.

 
(D)
 
The Company shall maintain or cause to be maintained all necessary accounts and
records relating to the Scheme.

 
10.
 
 REGULATIONS, AMENDMENTS AND TERMINATION

 
(A)
 
The Scheme shall be administered by the Committee who may from time to time make
such regulations as they think fit not being inconsistent with these Rules as
necessary. Any question concerning the interpretation of these Rules or of such
regulations as aforesaid including the eligibility of a person to participate or
the extent to which he shall participate or continue to participate on the
Scheme or as to whether an event has occurred upon which any Option has become
exercisable or has lapsed shall be determined by the Committee and such decision
shall be final and binding upon both the Company and the Participant.

 
(B)
 
The Committee shall be entitled to amend all or any of the provisions of the
Scheme provided that:-

 

 
(i)
 
no amendment shall be effective which would materially prejudice the interests
of Participants in relation to Options already granted to them unless with such
prior consent or sanction of Participants as would be required under the
provisions for the alteration of class rights contained in the Bylaws of the
Company for the time being if the Shares to be allotted on the exercise of the
Options constituted a separate but single class of shares (or two or more
classes of shares according to the respective Dates of Grant as the Committee
may deem appropriate) and such shares were entitled to such rights;

 

 
(ii)
 
no amendment shall be put into effect until it is approved by Inland Revenue
pursuant to Part 1 of Schedule 9 of the Act;

 
except that proviso (ii) above shall not apply to the extent that any amendment
is necessary or desirable in order to comply with or take account of any
statutory provisions or in order to obtain or maintain Inland Revenue approval
of the Scheme under any enactment.
 
(C)
 
The Board of Directors may decide to grant no further Options and may suspend or
terminate the Scheme (but without prejudice to Options already granted) at any
time.

 
(D)
 
No invitations may be issued under the Scheme more than ten years after the
Adoption Date but any rights of Participants then subsisting shall remain in
force.

 
(E)
 
Clause and sub clause headings are inserted for ease of reference only and shall
not affect the construction or interpretation of these Rules.

 
11.
 
 NOTICES

 
(A)
 
The provisions of the Company’s Bylaws for the time being with regard to the
service of notices on members shall apply mutatis mutandis to any notice to be
given under the Scheme to a Participant.

 



10



--------------------------------------------------------------------------------

 
(B)
 
A Participant shall not be entitled to receive copies of any notice or other
document sent by the Company to its Shareholders prior to the exercise of an
Option.

 
12.
 
 GOVERNING LAW

 
These Rules shall be governed by and construed in accordance with English Law.



11